J-AO3001-22



NON -PRECEDENTIAL DECISION -SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA

              V.




 SCOTT GEORGE HIGGINBOTHAM

                    Appellant               No. 1091 EDA 2021

        Appeal from the Judgment of Sentence Entered April 27, 2021
     In the Court of Common Pleas of Bucks County Criminal Division at
                      No(s): CP-09-CR-0003799-2020


BEFORE:   STABILE, J., DUBOW, J., and MCCAFFERY, J.

CONCURRING STATEMENT BY MCCAFFERY, J.:          FILED NOVEMBER 1, 2022

      Iagree that we are bound by the en banc Majority decision in Moroz to

treat Appellant's   prior acceptance of ARD as a first DUI offense.      See

Commonwealth v. Moroz,             A.3d          2022 WL 4869900, * 5 ( Pa.

Super. 2022) (en banc). However, for the reasons expressed in my Dissenting

Opinion, I believe Moroz was wrongly decided.    See id.,      A.3d at

2022 WL 4869900 at * 7-11 ( Dissenting Op., McCaffery, J.).     Thus, I am

constrained to concur in this decision.